Citation Nr: 18100169
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 14-27 441
DATE:	 
ISSUES DECIDED:	0	ISSUES REMANDED:	2
 
REMANDED ISSUES
The claims of entitlement to an evaluation in excess of 70 percent disabling for service-connected posttraumatic stress disorder (PTSD) and entitlement to a total disability rating based upon individual employability are remanded for additional development.
The Veteran served on active duty with the United States Army from May 1969 to May 1973.  Among the Veterans other commendations, he received the Vietnam Service Medal and the Vietnam Campaign Medal.  
This matter comes before the Board of Veterans Appeals (Board) from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, denying the claims currently on appeal.
The Board notes that the Veteran was originally scheduled for a Travel Board hearing in November 2016.  In the same month, the Veteran submitted correspondence indicating that he was unable to travel to the hearing due to transportation issues and requested to reschedule.  In December 2016, correspondence was forwarded to the Veteran notifying him that the hearing had been rescheduled for January 2017.  The Veteran did not attend the rescheduled proceeding.  As the record does not contain any additional requests for an appeals hearing or a statement of good cause as to the Veterans failure to appear, the Board deems the Veterans request for a hearing to be withdrawn. See 38 C.F.R. § 20.702 (2017).
Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellants claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required. 
REMAND
Although the further delay entailed by remand is regrettable, current adjudication of the Veterans claims would be premature.  Undertaking additional development prior to a Board decision is the only way to ensure compliance with the duty to assist, as required.  38 U.S.C. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).
The evidence of record reflects an extensive history of the Veterans mental health related symptoms and treatment.  In September 2012, the Veteran underwent a VA examination.  During the clinical evaluation, the Veteran reported post-service employment with Home Depot.  He admitted frequent startled and angry responses at work, problems with attention and memory, poor follow-through, and expressed concern regarding his ability to maintain his current employment due to his mental health condition.  He also specifically reported difficulty with Asians. 
According to the Veterans wife, he suffers from depression, emotional outbursts, poor-motivation, and avoids interactions with friends and family.  As to the status of his marital relationship, the Veteran reported frequent separations over the years and admitted that his wife managed his finances.
On examination, his affect was restricted and his insight was deemed limited to fair.  His thought processes were described as linear-like with fair judgement.  Multiple pauses and observable thought disorganization was noted during the clinical interview and difficulty converting thoughts into coherent speech.  The Veterans long term memory was deemed intact, however, he reported short term memory and concentration problems.  The Veteran denied present suicidal or homicidal ideations.  He also denied experiencing hallucinations or delusional thoughts. 
Following the clinical evaluation, the examiner diagnosed the Veteran with chronic and severe major depressive disorder and assigned a Global Assessment Functioning (GAF) score of 48.  He was also diagnosed with PTSD.  A GAF score of 38 was noted.
In support of the stated conclusion, the examiner indicated that the Veteran demonstrated an inability to cope with major external stimuli at his workplace, avoidance behavior, recurrent nightmares, especially following encounters with Asian people-which triggered agitation, flashbacks, emotional instability, and a need to escape.  His impairments of memory, concentration/ attention, and being triggered by variety of stimuli were described as likely to cause an impact to the Veterans physical and sedentary work environments. Thus, given the chronicity of his PTSD symptoms and societal norms that persons of his age are generally retired, the Veteran may be rendered unable to secure and maintain employment.  The examiner also concluded that the Veteran suffered from occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.   His lack of interest in continuing employment was also noted.  The examiner also suggested that the Veterans symptoms exceeded his currently assigned rating evaluation. 
Since the Veterans prior VA examination, updated treatment records have been associated with the claims file.  A mental health counseling note, dated June 2013, referenced the Veterans history of combat trauma and suggests that he continues to receive ongoing treatment for PTSD and MDD.  An examination note described his mood and affect as variable and congruent with content.  Other treatment records indicate that Veteran was referred for neuropsychological evaluation to assess his cognitive and emotional functioning.  A suspicion of dementia was noted.
The Board acknowledges receipt of multiple lay statements from the Veterans wife.  She reported the Veterans worsening symptoms, to include mood swings, an increasingly depressive mood, and verbal outbursts.  She noted fear, concern and frustration since the denial of the Veteran increased rating claim as due to his declining mental status.  Additional concern indicated as she is the Veterans sole caretaker.
Based upon the foregoing, the Board finds that the Veterans increased rating claim for PTSD, and his claim for a TDIU, require additional development.  
In this case, a new VA exam is required to assess the nature and current severity of the Veterans psychiatric condition and its impact on his employability.  Where the record before the Board contains insufficient medical information for evaluation purposes, a remand may be required.  Littke v. Derwinski, 1 Vet. App. 90.
Accordingly, this matter is REMANDED for the following action:
1. Schedule the Veteran for an appropriate VA examination to determine the nature and current severity of the Veterans PTSD.  Attention should be given to the possibility of neuropsychological symptoms.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  The examiner is requested to respond to the following: 
The examiner is requested to identify any psychiatric disorders present during the pendency of the appeal, based on examination of the Veteran and review of all lay and medical evidence of record.  The examiner must specifically opine as to whether the Veterans psychiatric condition impacts his employability and comment on the degree or level of interference.  
As a part of the examination and/or opinion, the examiner must consider all prior diagnoses in the record, and nexus opinions and explain or distinguish any variations in findings and conclusions.  Please describe in detail all symptomatology associated with the Veterans current psychiatric disabilities.
Any opinion offered must be accompanied by a complete rationale, which should reflect consideration of the medical evidence of record and lay statements.  If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered.
The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the Veteran is placed on notice that pursuant to 38 C.F.R. § 3.655 (2017) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).
2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veterans claim should be re-adjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).

 
 
B. MULLINS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	N. Whitaker, Associate Counsel

